       Case 1:18-cv-05286-WMR Document 1 Filed 11/16/18 Page 1 of 13




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

THE AUTOMOBILE INSURANCE                  )
COMPANY OF HARTFORD,                      )
CONNECTICUT,                              )
                                          )
     Plaintiff,                           )
                                          )    CIVIL ACTION FILE NO.:
v.                                        )
                                          )
STANFORD PLAVIN, M.D.,                    )
                                          )
      Defendant.                          )
                                          )

               COMPLAINT FOR DECLARATORY JUDGMENT

      COMES NOW The Automobile Insurance Company of Hartford,

Connecticut and, pursuant to Federal Rule of Civil Procedure 57 and 28 U.S.C. §

2201, hereby files this Complaint for Declaratory Judgment, respectfully showing

to the Court as follows:

                           Parties, Jurisdiction, and Venue

                                          1.

      Plaintiff The Automobile Insurance Company of Hartford, Connecticut

(“Travelers”) is a corporation organized and existing under the laws of the State

of Connecticut, maintaining its principal office and principal place of business in

Hartford, Connecticut. It is a citizen of Connecticut.
        Case 1:18-cv-05286-WMR Document 1 Filed 11/16/18 Page 2 of 13




                                          2.

      Defendant Stanford Plavin, M.D. is a Georgia resident who may be served

at 438 Tara Trail NW, Atlanta, Georgia 30327-4926. Dr. Plavin is a citizen of

Georgia and is subject to the jurisdiction and venue of this Court.

                                          3.

      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)

in that Travelers and defendant are citizens of different states and (b) the value of

the matter in controversy, exclusive of interest and costs, exceeds the requisite

jurisdictional amount.

                                          4.

      Venue is appropriate in this Court pursuant to 28 U.S.C. § 1391(a) because

this action is brought in the judicial district in which defendant resides.

                              The Travelers Policies

                                          5.

      Travelers issued the following Personal Liability Umbrella of Security

Policies to Dr. Plavin as the named insured (collectively, the “Travelers

Policies”):

      Policy No. 932758614 311 7 – for five successive annual periods from

              March 15, 2009 to cancellation effective September 27, 2013; and

                                        -2-
       Case 1:18-cv-05286-WMR Document 1 Filed 11/16/18 Page 3 of 13




      Policy No. 934275069 311 7 – for four successive annual periods from

            September 27, 2015 to September 27, 2019.

                                         6.

      True and correct copies of the Travelers Policies issued to Dr. Plavin are

attached hereto as Exhibit A (2009-2010 Policy), Exhibit B (2010-2011 Policy),

Exhibit C (2011-2012 Policy), Exhibit D (2012-2013 Policy), Exhibit E (2013-2014

Policy), Exhibit F (2015-2016 Policy), Exhibit G (2016-2017 Policy), Exhibit H

(2017-2018 Policy), and Exhibit I (2018-2019 Policy).

                                         7.

      The Travelers Policies provide personal liability umbrella insurance

pursuant to Form Plus P1 (03-99) (“the Umbrella Form”).

                                         8.

      The Insuring Agreement of the Umbrella Form provides as follows:

            INSURING AGREEMENT

            In return for payment of premiums when due, and
            subject to the terms of this policy, we will pay damages
            for which an "insured" becomes legally liable due
            to "bodily injury", "property damage", or "personal
            injury" caused by an "occurrence". This coverage applies
            only to damages in excess of the "retained limit".




                                        -3-
 Case 1:18-cv-05286-WMR Document 1 Filed 11/16/18 Page 4 of 13




                                  9.

The Umbrella Form also includes the following definitions:

      DEFINITIONS

      …

      3.    "Bodily injury" means bodily harm, sickness or
            disease. It includes required care, loss of services,
            death and mental anguish that results.

      4.    "Business" includes trade, profession or
            occupation.

      …

      9.    "Occurrence" means:

            a.    An accident, including continuous or
                  repeated exposure to substantially the
                  same general harmful conditions, that
                  results in “bodily injury” or “property
                  damage” during the policy period.

            b.    An offense, including a series of related
                  offenses, committed during the policy
                  period, that results in “personal injury”.

            …

      10.   “Personal Injury” means injury caused by any of
            the following offenses committed during the
            policy period:

            a.    False arrest, detention or imprisonment, or
                  malicious prosecution;

                                 -4-
 Case 1:18-cv-05286-WMR Document 1 Filed 11/16/18 Page 5 of 13




            b.    Libel, slander or defamation of character; or

            c.    Invasion of privacy, wrongful eviction or
                  wrongful entry.
      …

      13.   "Property damage" means physical injury to,
            destruction of, or loss of use of, tangible property.

                                 10.

The Umbrella Form also includes the following exclusions:

      EXCLUSIONS

      This insurance does not apply to:

      1.    To “bodily injury” or “property damage” arising
            out of an act which is expected or intended by an
            “insured” to cause “bodily injury” or “property
            damage”. …

      2.    To “bodily injury, “property damage”, or
            “personal injury” arising out of “business”
            pursuits or “business” property of any “insured”.
            …

      4.    To “bodily injury, “property damage”, or
            “personal injury” arising out of an “insureds” act,
            error or omission as a member of a corporation’s
            board of directors or as an officer of a
            corporation. …

      …

      20.   To “personal injury” due to:

                                 -5-
        Case 1:18-cv-05286-WMR Document 1 Filed 11/16/18 Page 6 of 13




                   a.        Violation of a penal statute or ordinance by
                             or with knowledge of an “insured”; ….

                                           ***

                                           11.

      The Umbrella Form sets forth certain conditions precedent to coverage,

which include the insured’s duties after a loss. The Umbrella Form provides, in

material part, as follows:

             CONDITIONS

             …

             2.    Duties After Loss. In case of an "occurrence"
                   which may involve this policy, an "insured"
                   seeking coverage must perform the following
                   duties that apply. You must help us by seeing
                   that these are performed:

                   a.        Give written notice to us or our agent as
                             soon as is practical, which sets forth:

                             1)    The identity of the policy and
                                   "insured";
                             2)    Reasonably available information on
                                   the time, place and circumstances
                                   of the "occurrence"; and
                             3)    Names and addresses of any
                                   claimants and witnesses.

                   b.        Promptly forward to us every notice,
                             demand, summons or other process
                             relating to the "occurrence".
                                           -6-
       Case 1:18-cv-05286-WMR Document 1 Filed 11/16/18 Page 7 of 13




                   …

                   d.     The "insured" will not, except at the
                          "insured’s" own cost, voluntarily make
                          payment, assume obligation or incur
                          expense.

                                          ***

  The False Claims Act Investigation and Dr. Plavin’s Request for Coverage

                                          12.

      On July 18, 2018, Dr. Plavin contacted Travelers to report a claim and

request coverage under the Travelers Policies. Travelers conducted an

investigation of the claim and learned that Dr. Plavin had been the subject of a

False Claims Investigation conducted by the United States Government. Dr.

Plavin provided Travelers with a copy of a Civil Investigative Demand issued to

him by the United States Attorney’s Office for the Northern District of Georgia,

dated August 14, 2015, pursuant to the False Claims Act, 31 U.S.C. §§ 3729-3733,

to determine whether there is or has been a violation of 31 U.S.C. § 3729, et seq.

(the “False Claims Act Investigation”).

                                          13.

      The False Claims Act Investigation concerns whether Dr. Plavin and

Ambulatory Anesthesia of Atlanta, PC and/or Ambulatory Anesthesia of

                                          -7-
       Case 1:18-cv-05286-WMR Document 1 Filed 11/16/18 Page 8 of 13




Atlanta, LLC submitted or caused to be submitted false claims for

reimbursement under the Medicare and/or Medicaid programs by entering into

arrangements with Ambulatory Surgery Centers that violated the Anti-Kickback

Statute, 42 U.S.C. § 1320a-7b(b)(2)B. According to information provided to

Travelers, Dr. Plavin was a partner in Ambulatory Anesthesia of Atlanta, PC

and/or Ambulatory Anesthesia of Atlanta, LLC.

                                        14.

      Travelers is not aware of any actual litigation against Dr. Plavin, nor has

Dr. Plavin reported such litigation or requested that Travelers provide a defense

to him under the Travelers Policies.

                                        15.

      Dr. Plavin has asserted that the Government’s claims are covered under

the Travelers Policies and has requested that Travelers reimburse him for

attorney’s fees incurred in responding to the False Claims Act Investigation.

Although it is unclear exactly what Dr. Plavin is requesting, he has also

suggested in correspondence that he may request indemnity from Travelers for a

settlement that he is in the process of negotiating with the Government,

purportedly in excess of $1,000,000.




                                       -8-
       Case 1:18-cv-05286-WMR Document 1 Filed 11/16/18 Page 9 of 13




                                        16.

      Although the United States Attorney’s Office for the Northern District of

Georgia issued the Civil Investigative Demand to Dr. Plavin in August, 2015, Dr.

Plavin did not report this matter to Travelers until July, 2018. Based on other

communications from Dr. Plavin, it appears that Dr. Plavin may have received a

notice, demand, summons or other process related to the Government’s claims as

early as 2012.

                                        17.

      Travelers first received notice of the False Claims Act Investigation and Dr.

Plavin’s request for coverage under the Travelers Policies on July 18, 2018, when

Dr. Plavin first contacted Travelers to report a claim and request coverage.

                                        18.

      Travelers conducted a coverage investigation based on the limited

information provided by Dr. Plavin and concluded that the claim that he had

reported was not covered under the Travelers Policies.

                                        19.

      By letter dated August 17, 2018, Travelers advised Dr. Plavin that the

Travelers Policies did not provide coverage to him for the claim that he had

reported.

                                       -9-
       Case 1:18-cv-05286-WMR Document 1 Filed 11/16/18 Page 10 of 13




                                          20.

      Dr. Plavin disagreed with Travelers’ coverage determination and

requested that Travelers reconsider its coverage position.

                                          21.

      Because Dr. Plavin has continued to demand coverage under the Travelers

Policies, there is an actual case or controvery concerning Travelers’ coverage

obligations, if any, under the Travelers Policies in connection with the False

Claims Act Investigation reported by Dr. Plavin. Thus, it is necessary and

appropriate at this time for the Court to determine and declare the respective

rights, obligations and liabilities, if any, which exist among the parties to this

lawsuit under the Travelers Policies.

                               Declaratory Judgment

                                          22.

      The allegations contained in paragraphs 1 through 21 above, are re-alleged

and incorporated by reference as if fully set forth herein.

                                          23.

      Based on the information available, Travelers contends that the Travelers

Policies do not provide coverage to Dr. Plavin for any claims that have been

asserted against him in connection with the False Claims Act Investigation.

                                        - 10 -
       Case 1:18-cv-05286-WMR Document 1 Filed 11/16/18 Page 11 of 13




                                        24.

      For coverage to apply, the insured must become legally liable due to

“bodily injury,” “property damage,” or “personal injury” caused by an

“occurrence,” as those terms are defined by the Travelers Policies.

                                        25.

      There is no allegation that Dr. Plavin is legally liable due to “bodily

injury,” “property damage,” or “personal injury” caused by an “occurrence,” as

those terms are defined by the Travelers Policies.

                                        26.

      In addition, certain exclusions in the Travelers Policies apply, including

Exclusions 1, 2, 4, and/or 20.

                                        27.

      Dr. Plavin has also violated certain conditions precedent to coverage,

including his duty to provide written notice “as soon as is practical” of an

“occurrence.” In addition, Dr. Plavin has failed to promptly forward every

notice, demand, summons or other process relating to the “occurrence.”




                                       - 11 -
       Case 1:18-cv-05286-WMR Document 1 Filed 11/16/18 Page 12 of 13




                                        28.

      Finally, Travelers has no obligation to provide indemnity for any

settlement that Dr. Plavin negotiated with the Government without Travelers’

knowledge or consent.

                                        29.

      An actual controversy has arisen and now exists between Travelers and

Dr. Plavin concerning whether the Travelers Policies provide coverage to Dr.

Plavin for the claims that he has reported in connection with the False Claims Act

Investigation.

                                        30.

      Travelers seeks a declaration from this Court with respect to its duties and

obligations under the Travelers Policies in connection with the claims reported

by Dr. Plavin. Specifically, Travelers seeks a declaration from this Court that it

has no obligation to provide a defense to Dr. Plavin in connection with any

claims asserted in the False Claims Act Investigation (including any request by

Dr. Plavin that Travelers reimburse his attorey’s fees), nor does it have an

obligation to provide indemnity for any settlement or judgment.

      WHEREFORE, plaintiff The Automobile Insurance Company of Hartford,

Connecticut prays as follows:

                                       - 12 -
         Case 1:18-cv-05286-WMR Document 1 Filed 11/16/18 Page 13 of 13




        a.    That process and summons issue against defendant Stanford Plavin,

              M.D. and that defendant be served as required by law;

        b.    That the Court declare that plaintiff has no obligation to provide

              insurance coverage to defendant under the Travelers Policies for any

              claims asserted against him in connection with the False Claims Act

              Investigation, including, but not limited to, the claims reported by

              Dr. Plavin on July 18, 2018, and for which defendant is requesting

              coverage under the Travelers Policies;

        c.    That plaintiff recover its costs in filing this action; and

        d.    That plaintiff be awarded all other relief to which it is entitled

        This 16th day of November, 2018.

                                         SWIFT CURRIE McGHEE & HIERS, LLP

                                         /s/David M. Atkinson
                                         David M. Atkinson
                                         Georgia Bar No. 026460
                                         david.atkinson@swiftcurrie.com
                                         Jonathan J. Kandel
                                         Georgia Bar No. 940584
                                         jonathan.kandel@swiftcurrie.com
                                         Attorneys for Plaintiff

The Peachtree, Suite 300
1355 Peachtree Street, N.E.
Atlanta, GA 30309
(404) 874-8800

                                          - 13 -
 3844521v.1
